                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               CRIMINAL ACTION

VERSUS                                                 NO. 13-66

NEMESSIS BATES                                         SECTION “R”



                         ORDER AND REASONS

      Before the Court is defendant Nemessis Bates’s motion to vacate his

sentence under 28 U.S.C. § 2255. 1 Upon review of the entire record, the

Court has determined that this matter can be disposed of without an

evidentiary hearing. For the following reasons, Bates’s motion is denied.



I.    BACKGROUND

      This case is a murder-for-hire prosecution arising from the November

21, 2010 killing of Christopher “Tiger” Smith.2 On April 17, 2014, a grand

jury returned a four-count superseding indictment charging Bates with

solicitation to commit a crime of violence, in violation of 18 U.S.C. §§ 1958(a)

and 373; conspiracy to use and use of interstate commerce facilities in the




1     R. Doc. 595.
2     For a more detailed account of the facts of this case, see R. Doc. 284.
commission of murder for hire, in violation of 18 U.S.C. §§ 1958(a) and 2;

causing death through the use of a firearm, in violation of 18 U.S.C. §§

924(j)(1) and 2; and conspiracy to possess a firearm, in violation of 18 U.S.C.

§ 924(o). 3 Bates elected to go to trial, and on June 4, 2014, the jury found

Bates guilty on all counts.4 On June 17, 2015, Bates moved for a judgment of

acquittal or a new trial under Federal Rule of Criminal Procedure 29. 5 The

Court denied the motion on September 10, 2015. 6

      On December 16, 2015, the Court sentenced Bates to life

imprisonment. 7 Bates appealed his sentence on several different grounds, 8

and the Fifth Circuit affirmed his conviction and sentence on April 5, 2017. 9

Bates did not appeal the Fifth Circuit’s decision. Bates has now moved to

vacate his sentence under Section 2255 because he argues that he received

ineffective assistance of counsel.10




3     R. Doc. 99.
4     R. Doc. 222.
5     R. Doc. 242.
6     R. Doc. 284.
7     R. Doc. 346; R. Doc. 350.
8     R. Doc. 348.
9     R. Doc. 466.
10    R. Doc. 481.
                                       2
II.   STANDARD OF REVIEW

      A.    28 U.S.C. § 2255

      Section 2255 of Title 28 of the United States Code provides that a

federal prisoner serving a court-imposed sentence “may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a Section

2255 motion. The statute identifies four bases on which a motion may be

made: (1) the sentence was imposed in violation of the Constitution or laws

of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4)

the sentence is “otherwise subject to collateral attack.” Id. A claim of error

that is neither constitutional nor jurisdictional is not cognizable in a Section

2255 proceeding unless the error constitutes “a fundamental defect which

inherently results in a complete miscarriage of justice.” United States v.

Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S.

424, 428 (1962)).

      When a Section 2255 motion is filed, the district court must first

conduct a preliminary review. “If it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the motion . . . .” Rules


                                       3
Governing Section 2255 Proceedings, Rule 4(b). If the motion raises a non-

frivolous claim to relief, the court must order the Government to file a

response or to take other appropriate action. Id. The judge may then order

the parties to expand the record as necessary and, if good cause is shown,

authorize limited discovery. Id., Rules 6-7.

      After reviewing the Government’s answer, any transcripts and records

of prior proceedings, and any supplementary materials submitted by the

parties, the court must determine whether an evidentiary hearing is

warranted. Id., Rule 8. An evidentiary hearing must be held “[u]nless the

motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). No evidentiary hearing

is required if the prisoner fails to produce any “independent indicia of the

likely merit of [his] allegations.” United States v. Edwards, 442 F.3d 258,

264 (5th Cir. 2006) (quoting United States v. Cervantes, 132 F.3d 1106, 1110

(5th Cir. 1998)).

      Ultimately, the petitioner bears the burden of establishing his claims

of error by a preponderance of the evidence. Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980). For certain “structural” errors, relief follows

automatically once the error is proved. Brecht v. Abrahamson, 507 U.S. 619,

629-30 (1993). For other “trial” errors, the court may grant relief only if the


                                      4
error “had substantial and injurious effect or influence” in determining the

outcome of the case. Id. at 637-38 (citation omitted); see also United States

v. Chavez, 193 F.3d 375, 379 (5th Cir. 1999) (applying Brecht in a Section

2255 proceeding). If the court finds that the prisoner is entitled to relief, it

“shall vacate and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear

appropriate.” 28 U.S.C. § 2255(b).

      B.      Ineffective Assistance of Counsel

      To establish a claim of constitutionally ineffective assistance of

counsel, a petitioner must show both (1) that counsel’s performance fell

below an objective standard of reasonableness, and (2) that but for counsel’s

deficient performance, the likely outcome of the proceeding would have been

different. See Strickland v. Washington, 466 U.S. 668, 687-96 (1984).

The petitioner must meet both prongs of the Strickland test and, if a court

finds that the petitioner has made an insufficient showing as to either prong,

the court may dispose of the claim without addressing the other prong. See

id. at 697.

      As to the first prong of the Strickland test, counsel’s performance must

be compared to “an objective standard of reasonableness, mindful of the

strong presumption of adequacy.” Green v. Johnson, 116 F.3d 1115, 1122 (5th


                                       5
Cir. 1997). A court should not find inadequate representation merely

because, with the benefit of hindsight, the court disagrees with counsel’s

strategic choices. Id. The Fifth Circuit has made clear that “[a] conscious

and informed decision on trial tactics and strategy cannot be the basis for

constitutionally ineffective assistance of counsel unless it is so ill chosen that

it permeates the entire trial with obvious unfairness.” Id. (quoting Garland

v. Maggio, 717 F.2d 199, 206 (5th Cir. 1983)). As to the second Strickland

prong, a petitioner must show “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U.S. at 694.



III. DISCUSSION

      A.    Section 2255 Motion

      Bates alleges ineffective assistance of counsel on many grounds at

every stage of proceedings.       The Court will address his allegations of




                                        6
ineffective assistance at the pretrial stage, the trial stage, the sentencing

stage, and on appeal.

            1.    Pretrial allegations

      Bates argues that his counsel provided ineffective assistance at the

pretrial stage because: (1) he failed to file a motion to dismiss the superseding

indictment on the grounds that it was multiplicitous or duplicitous; (2) he

failed to request a Massiah hearing for witness Anthony Comadore; (3) he

failed to move to dismiss counts three and four of the superseding

indictment; (4) he failed to conduct an adequate investigation of Comadore;

and (5) he failed to convey the complete terms of the pleas being offered by

the government, knowing that Bates suffered limited mental abilities.

      In an affidavit submitted to the Court, Bates’ trial counsel Peter

Strasser has indicated that he did not file a motion to dismiss the superseding

indictment because in his professional opinion, “based on 30 years of federal

criminal practice, the charges in the superseding indictment were neither

multiplicitous nor duplicitous.” 11 Further, Strasser states that “the evidence

in this case did not support any inference, whatsoever, that Mr. Bates had no

knowledge that a firearm would be used or carried in the ‘hit’ contracted by




11    R. Doc. 491-1 at 1.
                                         7
Mr. Bates upon the victim Tiger Smith.” 12 Bates has provided the Court with

no evidence whatsoever that the charges against him were multiplicitous or

duplicitous. Nor does he provide any evidence for his assertion that he had

no knowledge that a firearm would be used when he hired someone to carry

out a “hit” on the victim. Conclusory allegations not supported by the record

do not raise a constitutional issue that entitles a petitioner to relief under

Section 2255. See United States v. Stracener, 959 F.2d 31, 33 (5th Cir. 1992).

      Regarding witness Anthony Comadore, Strasser attests that “[i]t was

my specific trial strategy to cross-examine Comadore as to whether he was a

‘government agent’ before the jury, not in a separate hearing outside the

presence of the jury.”13 He further explains that this strategy was designed

to both create reasonable doubt in the minds of the jury, and to provide

grounds for a mistrial or retrial. 14 Indeed, Strasser argued in his motion for

a new trial that Bates’s confession to Comadore violated the Sixth

Amendment.15 The Court therefore finds that Bates’s counsel adequately

investigated Comadore’s connection to the government, and it finds that

counsel’s decision to address this issue on cross-examination and in a motion




12    Id. at 2.
13    Id. at 1.
14    Id.
15    Id. at 2.
                                      8
for a new trial constitutes a conscious and informed decision on trial tactics

and strategy. Counsel therefore did not perform deficiently in this regard.

      Third, the evidence does not support Bates’s allegation that his counsel

failed to inform him of the terms of the government’s plea offers. Indeed,

the evidence indicates that Bates refused to allow his counsel to engage in

plea negotiations, despite two different attorneys’ encouragement to do so. 16

Further, Strasser attests that, when he did speak to the government about a

possible plea offer, he conveyed the offer to Bates, who immediately rejected

it. 17 With regard to Bates’s assertion that he suffered from limited mental

abilities, Bates intentionally misrepresented himself as impaired during a

psychological evaluation. 18 In fact, the assessment concluded that Bates had

sufficient mental abilities to understand the legal proceedings.19 Bates’s

argument regarding his attorney’s failure to adequately convey any plea




16    See R. Doc. 175-1 at 5-6 (letter from Bates requesting a new attorney
because his lawyer repeatedly advised him that he should plead guilty in
order to receive a lower sentence); R. Doc. 491-1 at 2 (attesting that Bates
“made it abundantly clear to me that he did not want me to enter into any
plea negotiations with the government”); manual attachment to R. Doc. 491-
1, Exhibit A.
17    R. Doc. 491-1 at 2.
18    Id. at 3; manual attachment to R. Doc. 491-1, Exhibit C.
19    Id.
                                       9
offers from the government and his argument that he suffered from limited

mental abilities are therefore meritless.

            2.    Trial allegations

      Bates argues that his counsel provided ineffective assistance at the trial

stage because: (1) he failed to challenge the sufficiency of the evidence; (2)

he failed to move for a judgment of acquittal on the basis that the jury did

not find that Bates conspired to commit 18 U.S.C. § 1958(a); and (3) he failed

to request jury instructions under Rosemond v. United States, 572 U.S. 65

(2014).

      Bates’s counsel did challenge the sufficiency of the evidence and move

for a judgment of acquittal in a Rule 29 motion for a new trial. 20 Bates’s first

two arguments are therefore factually incorrect. In Rosemond, the Supreme

Court held that a defendant must know in advance that a firearm will be used

by his confederate for accomplice liability under 18 U.S.C. § 924(c). Id. at

78. As already addressed, an equivalent instruction would not have been

appropriate here, because there was no evidence that Bates was unaware that

a firearm would be used when he hired someone to kill the victim. “An

attorney’s failure to raise a meritless argument . . . cannot form the basis of




20    R. Doc. 242.

                                       10
a successful ineffective assistance of counsel claim because the result of the

proceeding would not have been different had the attorney raised the issue.”

United States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999). Bates’s counsel

did not err when he failed to request this type of jury instruction.

            3.    Sentencing allegations

      Bates argues that his counsel provided ineffective assistance at the

sentencing stage because: (1) he failed to review all of the mitigating evidence

in anticipation of the sentencing hearing; (2) he failed to argue that Bates did

not commit a qualifying predicate crime for a conviction under 18 U.S.C. §

924(o); and (3) he failed to argue that Bates’ sentence violated due process

under Johnson v. United States, 135 S. Ct. 2551 (2015).

      There is no support for Bates’s assertion that his attorney failed to

review the evidence before his sentencing hearing. Indeed, his counsel

submitted to the Court an exhaustive and thoroughly-researched sentencing

memorandum in advance of the hearing, despite Bates being subject to a

mandatory life sentence.21 With regard to Section 924(o), Bates was already

facing a mandatory life sentence for his conviction under 18 U.S.C. § 1958(a).

Any arguments as to his sentence under Section 924(o) were therefore moot




21    R. Doc. 327-2.

                                      11
because they would not have changed his sentence. Johnson has no bearing

on Bates’s sentence because he was not sentenced under the Armed Career

Criminal Act and its residual clause.

            4.     Appeal allegations

      Bates argues that his counsel provided ineffective assistance at the

appeal stage because: (1) his appellate attorney failed to argue that his

convictions were not qualifying predicate offenses for 18 U.S.C. § 924(o) in

light of Johnson; (2) she failed to argue that his conviction violated due

process because the term “crime of violence” is unconstitutionally vague

under Johnson; (3) she failed to argue that he was “actually innocent” in light

of Johnson; and (4) she failed to file a supplemental amendment addressing

a Johnson claim.

      As already explained, Johnson does not apply to any aspect of Bates’s

case. Indeed, his appellate counsel states in an affidavit that she did not

make the arguments that Bates suggests in his motion, because “Mr. Bates

was not charged with violations of the ACCA under 924(e), and in my reading

of the Johnson case, it would not have applied to his matter.”22 Bates’s




22    R. Doc. 492-1 at 2.

                                        12
counsel did not err in failing to make frivolous arguments that would not

have changed the outcome of his appeal.

            5.    Failure to raise Johnson and Dimaya

      Finally, as a separate ground, Bates argues that his appellate counsel

was ineffective for failing to raise the issue of his innocence in light of

Johnson and Sessions v. Dimaya, 138 S. Ct. 1204 (2018). The Court already

determined that his counsel was not ineffective for failing to raise Johnson

on appeal. Dimaya was decided in 2018, two years after Bates’s direct

appeal. His counsel thus could not have referred to it during his direct

appeal. This claim also fails.

      B.    Certificate of Appealability

      When a district court enters a final order adverse to a petitioner under

28 U.S.C. § 2255, the court must issue or deny a certificate of appealability.

Rules Governing Section 2255 Proceedings, Rule 11(a). A court may only

issue a certificate of appealability if the petitioner makes “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

“controlling standard” for a certificate of appealability requires the petitioner

to show “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or

that the issues presented [are] adequate to deserve encouragement to


                                       13
proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). With respect to claims denied

on procedural grounds, the petitioner must make a two-part showing:

(1) that “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling,” and (2) that “jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a

constitutional right.” Johnson v. Quarterman, 483 F.3d 278, 284 (5th Cir.

2007) (quoting Slack, 529 U.S. at 484).

      Bates’s motion does not satisfy these standards. For the reasons stated

in this order, the Court finds that Bates’s arguments do not amount to a

substantial showing that his constitutional rights were compromised, nor

would they engender any type of debate among reasonable jurists or deserve

encouragement to proceed further. Accordingly, the Court will not issue a

certificate of appealability.




                                     14
IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES Bates’s motion to vacate

his sentence under 28 U.S.C. § 2255. The Court will not issue a certificate of

appealability.




           New Orleans, Louisiana, this ____
                                        23rd day of July, 2019.



            ___________________________________

                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     15
